Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of June 1, 2018 (the
“Effective Date”), is hereby made by and between Wyndham Destinations, Inc., a
Delaware corporation (the “Company”), and Michael Brown (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

SECTION I.

 

EMPLOYMENT; POSITION AND RESPONSIBILITIES

 

During the Period of Employment (as defined in Section II below), the Company
agrees to employ the Executive and the Executive agrees to be employed by the
Company in accordance with the terms and conditions set forth in this Agreement.

 

During the Period of Employment, the Executive will serve as the Chief Executive
Officer of the Company and will report to, and be subject to the direction of,
the Board of Directors of the Company (the “Board”). The Executive will perform
such duties and exercise such supervision with regard to the business of the
Company as are associated with the Executive’s position, as well as such
reasonable additional duties as may be prescribed from time to time by the Board
The Executive will, during the Period of Employment, devote substantially all of
the Executive’s time and attention during normal business hours to the
performance of services for the Company, or as otherwise directed by the Board
from time to time. The Executive will maintain a primary office and generally
conduct the Executive’s business in Orlando, Florida, except for customary
business travel in connection with the Executive’s duties hereunder.

 

SECTION II.

 

PERIOD OF EMPLOYMENT

 

The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on the Effective Date and will end on May 31, 2021,
subject to earlier termination as provided in this Agreement. No later than 180
days prior to the expiration of the Period of Employment, the Company and the
Executive will commence a good faith negotiation regarding extending the Period
of Employment; provided, that neither party hereto will have any obligation
hereunder or otherwise to consummate any such extension or enter into any new
agreement relating to the Executive’s employment with the Company.

 

--------------------------------------------------------------------------------


 

SECTION III.

 

COMPENSATION AND BENEFITS

 

For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive will be compensated as follows:

 

A.                                    Base Salary.

 

During the Period of Employment, the Company will pay the Executive a base
salary at an annual rate equal to one million dollars ($1,000,000.00) effective
on the Effective Date, subject to such annual increases as the Company’s Board
of Directors’ Compensation Committee (the “Committee”) deems appropriate in its
sole discretion (“Base Salary”). Base Salary will be payable according to the
customary payroll practices of the Company.

 

B.                                    Annual Incentive Awards.

 

For the period commencing January 1, 2018 and ending on the date immediately
before the Effective Date, the Executive will be eligible to receive an annual
incentive compensation award, determined pursuant to the guidelines provided
under Wyndham Worldwide Corporation 2018 AIP, if any, pursuant to that certain
Employment Agreement, dated as of April 17, 2017 (the “Prior Agreement”), by and
between the Executive and Wyndham Worldwide Corporation  (the “Prior Employer”),
subject to the discretion of the Compensation Committee of the Board of
Directors of Wyndham Worldwide Corporation to grant such award. The amount of
such award (if any) will be determined based upon the target award opportunity
in effect pursuant to the Prior Agreement and will be pro-rated based upon the
number of days of the Executive’s employment with the Prior Employer from
January 1, 2018 until the date immediately preceding the Effective Date.
Effective as of the Effective Date, the Executive will be eligible to earn an
annual incentive compensation award in respect of each fiscal year of the
Company ending during the Period of Employment, subject to the Committee’s
discretion to grant such awards, based upon a target award opportunity equal to
150% of Base Salary (“Target Award”) earned during each such year, and subject
to the terms and conditions of the annual incentive plan covering employees of
the Company, and further subject to attainment by the Company of such
performance goals, criteria or targets established and certified by the
Committee in its sole discretion in respect of each such fiscal year (each such
annual incentive, an “Incentive Compensation Award”). The Executive’s Incentive
Compensation Award for the fiscal year in which the Effective Date occurs will
be pro-rated based upon eligible earnings for the period from the Effective Date
through the end of such fiscal year. Any earned Incentive Compensation Award (as
well as any award earned pursuant to the Prior Agreement, as described above)
will be paid to the Executive at such time as will be determined by the
Committee, but in no event later than the last day of the calendar year
following the calendar year with respect to which the performance targets
relate.

 

2

--------------------------------------------------------------------------------


 

C.                                    Long Term Incentive Awards.

 

The Executive will be eligible for long term incentive awards as determined by
the Committee, and the Executive will participate in such grants at a level
commensurate with the Executive’s position as a senior executive officer of the
Company. For purposes of this Agreement, awards described in this paragraph are
referred to as “Long Term Incentive Awards.” Any Long Term Incentive Awards will
vest as determined by the Committee, in its sole and absolute discretion
(including with respect to any performance-based conditions applicable to
vesting), and will be subject to the terms and conditions of the Company’s 2018
Equity and Incentive Plan and any amended or successor plan thereto (the “Equity
Plan”) and the applicable agreement evidencing such award as determined by the
Committee. Any Long Term Incentive Awards will be made in the Committee’s sole
discretion.

 

D.                                    Employee Benefits.

 

During the Period of Employment, the Company will provide the Executive with
employee benefits generally offered to all eligible full-time employees of the
Company, and with perquisites generally offered to similarly situated senior
executive officers of the Company, subject to the terms of the applicable
employee benefit plans or policies of the Company.

 

E.                                     Expenses.

 

During the Period of Employment, the Company will reimburse the Executive for
reasonable business expenses incurred by the Executive in connection with the
performance of the Executive’s duties and obligations under this Agreement,
subject to the Executive’s compliance with such limitations and reporting
requirements with respect to expenses as may be established by the Company from
time to time. The Company will reimburse all taxable business expenses to the
Executive promptly following submission but in no event later than the last day
of the Executive’s taxable year following the taxable year in which the expenses
are incurred.

 

SECTION IV.

 

DEATH AND DISABILITY

 

The Period of Employment will end upon the Executive’s death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, “Disability” will
have the meaning set forth in Section 409A of the Internal Revenue Code
(“Code”), and the rules and regulations promulgated thereunder (“Code
Section 409A”). The Company’s obligation to make payments to the Executive under
this Agreement will cease as of such date of termination due to death or
Disability, except for (a) any Base Salary earned but unpaid, (b) any Incentive
Compensation Awards earned but unpaid for a prior completed fiscal year, if any,
and (c) any Long Term Incentive Awards earned and vested but unpaid for a prior
completed fiscal year, if any, as of the date of such termination, which will be
paid in accordance with the terms set forth in Sections IV-A, IV-B and IV-C,
respectively, unless otherwise prohibited by law. Notwithstanding the foregoing,
the Company will not take any action with respect to the Executive’s employment
status pursuant to this Section V earlier than the date on which the

 

3

--------------------------------------------------------------------------------


 

Executive becomes eligible for long-term disability benefits under the terms of
the Company’s long-term disability plan in effect from time to time.

 

SECTION V.

 

EFFECT OF TERMINATION OF EMPLOYMENT

 

A.                                    Without Cause Termination and Constructive
Discharge. If the Executive’s employment terminates during the Period of
Employment due to either a Without Cause Termination or a Constructive Discharge
(each as defined below), the Company will pay or provide the Executive, as
applicable (or the Executive’s surviving spouse, estate or personal
representative, as applicable), subject to Section XIX:

 

i.                                          a lump sum payment (the “Severance
Payment”) equal to 299% multiplied by the sum of (x) the Executive’s then
current Base Salary, plus (y) an amount equal to the highest Incentive
Compensation Award paid to the Executive (disregarding voluntary deferrals) with
respect to the three fiscal years of the Company immediately preceding the
fiscal year in which Executive’s termination of employment occurs, but in no
event will the amount set forth in this subsection (y) exceed the Executive’s
then target Incentive Compensation Award, provided that in the event of the
Executive’s termination before completion of three fiscal years following the
Effective Date, such amount in subsection (y) shall be the Executive’s then
target Incentive Compensation Award, and provided, further, that the Company
shall have the right to offset against such Severance Payment any then-existing
documented and bona fide monetary debts owed by the Executive to the Company or
any of its subsidiaries;

 

ii.                                       subject to Section VI-D below, (x) all
time-based Long Term Incentive Awards (including all stock options, stock
appreciation rights and restricted stock units) granted on or after the
Effective Date, which would have otherwise vested within one (1) year following
the Executive’s termination of employment, will vest upon the Executive’s
termination of employment; and (y) any performance-based Long Term Incentive
Awards (including restricted stock units but excluding stock options and stock
appreciation rights) granted on or after the Effective Date will vest and be
paid on a pro rata basis (to the extent that the performance goals applicable to
the Long Term Incentive Award are achieved), with such proration to be
determined based upon the portion of the full performance period during which
the Executive was employed by the Company plus twelve (12) months (or, if less,
assuming the Executive was employed by the Company for the entire performance
period), with the payment of any such vested performance-based Long Term
Incentive Awards to occur at the time that such performance-based long term
incentive awards are paid to actively-employed employees generally. The
provisions relating to Long Term Incentive Awards set forth in this Section will
not supersede or replace any provision or right of the Executive relating to the
acceleration of the vesting of such awards in the event of a Change in Control
(as defined in the Equity Plan) of the Company or the Executive’s death or
Disability, whether pursuant to an applicable stock plan document or award
agreement;

 

iii.                                    the Executive will be entitled to a two
(2)-year post-termination exercise period (but in no event beyond the original
expiration date) for all vested and outstanding stock appreciation rights and
options held by the Executive on the date of termination;

 

4

--------------------------------------------------------------------------------


 

iv.                                   the Executive shall be eligible to
continue to participate in the Company health plans in which the Executive
participates (medical, dental and vision) through the end of the month in which
the Executive’s termination becomes effective. Following such time, the
Executive may elect to continue health plan coverage in accordance with the
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and
if the Executive elects such coverage, the Company will reimburse the Executive
for the costs associated with such continuing health coverage under COBRA until
the earlier of (x) eighteen (18) months from the coverage commencement date and
(y) the date on which the Executive becomes eligible for health and medical
benefits from a subsequent employer; and

 

v.                                      any of the following amounts that are
earned but unpaid through the date of such termination: (x) Incentive
Compensation Award for a prior completed fiscal year and (y) Base Salary. The
Executive shall retain any Long Term Incentive Awards that have vested and been
paid to the Executive as of the date of such termination, unless otherwise
prohibited by law.

 

B.                                    Termination for Cause; Resignation. If the
Executive’s employment terminates due to a Termination for Cause or a
Resignation, Base Salary earned but unpaid as of the date of such termination
will be paid to the Executive in accordance with Section VI-D below. Outstanding
stock options and other equity awards held by the Executive as of the date of
termination will be treated in accordance with their terms. Except as provided
in this paragraph, the Company will have no further obligations to the Executive
hereunder.

 

C.                                    For purposes of this Agreement, the
following terms have the following meanings:

 

i.                                          “Termination for Cause” means a
termination of the Executive’s employment by the Company due to (a) the
Executive’s willful failure to substantially perform the Executive’s duties as
an employee of the Company or any of its subsidiaries (other than any such
failure resulting from incapacity due to physical or mental illness) or material
breach of the Company’s Business Principles, policies or standards, (b) any act
of fraud, misappropriation, dishonesty, embezzlement or similar conduct by the
Executive against the Company or any of its subsidiaries, (c) the Executive’s
conviction or plea of nolo contendere for a felony (or its state law equivalent)
or any crime involving moral turpitude or dishonesty (which conviction, due to
the passage of time or otherwise, is not subject to further appeal), (d) the
Executive’s gross negligence in the performance of the Executive’s duties, or
(e) the Executive purposely or negligently making a false certification
regarding the Company’s financial statements. The Company will provide a
detailed written notice to the Executive of its intention to terminate the
Executive’s employment and that such termination is a Termination for Cause,
along with a description of the Executive’s conduct that the Company believes
gives rise to the Termination for Cause, and provide the Executive with a period
of fifteen (15) days to cure such conduct (unless the Company reasonably
determines in its discretion that the Executive’s conduct is not subject to
cure) and/or challenge the Company’s determination that such termination is a
Termination for Cause; provided, however, that (i) the determination of whether
such conduct has been cured and/or gives rise to a Termination for Cause will be
made by the Company, in its sole discretion, and (ii) the Company will be
entitled to immediately and unilaterally restrict or suspend the Executive’s
duties during such fifteen (15)-day period pending its determination.

 

5

--------------------------------------------------------------------------------


 

ii.                                       “Constructive Discharge” means,
without the consent of the Executive, (a) any material breach by the Company of
the terms of this Agreement, (b) a material diminution in the Executive’s Base
Salary or Target Award, (c) a material diminution in the Executive’s authority,
duties or responsibilities, (d) a relocation of the Executive’s primary office
to a location more than fifty (50) miles from the Executive’s then current
primary business, or (e) the Company not offering to renew the Executive’s
employment agreement on substantially similar terms prior to the end of the
Period of Employment (as may be extended from time to time). The Executive must
provide the Company a detailed written notice that describes the circumstances
being relied on for such termination with respect to this Agreement within
thirty (30) days after the event, circumstance or condition first arose giving
rise to the notice. The Company will have thirty (30) days after receipt of such
notice to remedy the situation prior to the termination for Constructive
Discharge. If no such cure occurs, the Executive’s employment will be terminated
on the close of business on the thirtieth (30th) day after the Executive
provided the required written notice.

 

iii.                                    “Without Cause Termination” or
“Terminated Without Cause” means termination of the Executive’s employment by
the Company other than due to (a) the Executive’s death or Disability or (b) a
Termination for Cause.

 

iv.                                   “Resignation” means a termination of the
Executive’s employment by the Executive, other than in connection with a
Constructive Discharge.

 

D.                                    Conditions to Payment and Acceleration. In
the event of a termination under this Section VI, any earned but unpaid Base
Salary as of the date of such termination will be paid in accordance with
Section IV-A, and in the event of a Termination Without Cause or a Constructive
Discharge, any earned but unpaid Incentive Compensation Award for a prior
completed fiscal year as of the date of such termination will be paid in
accordance with Section IV-B, and for the avoidance of doubt, the Executive
shall retain any Long Term Incentive Awards that have vested and been paid to
the Executive as of the date of such termination, unless otherwise prohibited by
law. All payments due to the Executive under Sections VI-A(i) will be made to
the Executive in a lump sum no later than the sixtieth (60th) day following the
date of termination; provided, however, that (i) all payments and benefits under
Sections VI-A(i) - (iii) will be subject to, and contingent upon, the execution
by the Executive (or the Executive’s beneficiary or estate) of a release of
claims substantially in the form attached hereto as Exhibit A, and (ii) in the
event that the period during which the Executive is entitled to consider the
general release (and to revoke the release, if applicable) spans two calendar
years, then any payment that otherwise would have been payable during the first
calendar year will be made on the later of (A) the end of the revocation period
(assuming that the Executive does not revoke), or (B) the first business day of
the second calendar year (regardless of whether the Executive used the full time
period allowed for consideration), all as required for purposes of Code
Section 409A. The payments due to the Executive under Section VI-A will be in
lieu of any other severance benefits otherwise payable to the Executive under
any severance plan of the Company or its affiliates. The Company will provide
the general release to the Executive within ten (10) business days following the
Executive’s last day of employment.

 

6

--------------------------------------------------------------------------------


 

SECTION VI.

 

OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

 

A.                                    The Executive will, with reasonable notice
during or after the Period of Employment, furnish information as may be in the
Executive’s possession and fully cooperate with the Company and its affiliates
as may be requested in connection with any claims or legal action in which the
Company or any of its affiliates is or may become a party. During the Period of
Employment, the Executive will comply in all respects with the Company’s
Business Principles, policies and standards. After the Period of Employment, the
Executive will cooperate as reasonably requested with the Company and its
affiliates in connection with any claims or legal actions in which the Company
or any of its affiliates is or may become a party. The Company agrees to
reimburse the Executive for any reasonable out-of-pocket expenses incurred by
the Executive by reason of such cooperation, including any loss of salary due,
to the extent permitted by law, and the Company will make reasonable efforts to
minimize interruption of the Executive’s life in connection with the Executive’s
cooperation in such matters as provided for in this Section VII-A.

 

B.                                    The Executive recognizes and acknowledges
that all information pertaining to this Agreement or to the affairs; business;
results of operations; accounting methods, practices and procedures; members;
acquisition candidates; financial condition; clients; customers or other
relationships of the Company or any of its affiliates (“Information”) is
confidential and is a unique and valuable asset of the Company or any of its
affiliates. Access to and knowledge of certain of the Information is essential
to the performance of the Executive’s duties under this Agreement. The Executive
will not during the Period of Employment or thereafter, except to the extent
reasonably necessary in performance of the Executive’s duties under this
Agreement, give to any person, firm, association, corporation, or governmental
agency any Information, except as may be required by law. The Executive will not
make use of the Information for the Executive’s own purposes or for the benefit
of any person or organization other than the Company or any of its affiliates.
The Executive will also use the Executive’s best efforts to prevent the
disclosure of this Information by others. All records, memoranda, etc. relating
to the business of the Company or its affiliates, whether made by the Executive
or otherwise coming into the Executive’s possession, are confidential and will
remain the property of the Company or its affiliates.

 

C.                                    During the Period of Employment (as may be
extended from time to time) and the Post Employment Period (as defined below
and, together with the Period of Employment, the “Restricted Period”),
irrespective of the cause, manner or time of any termination, the Executive will
not use the Executive’s status with the Company or any of its affiliates to
obtain loans, goods or services from another organization on terms that would
not be available to the Executive in the absence of the Executive’s relationship
to the Company or any of its affiliates. Notwithstanding the provisions set
forth herein, the Executive may disclose the Executive’s employment relationship
with the Company in connection with a personal loan application.

 

i.                                          During the Restricted Period, the
Executive will not make any statements or perform any acts intended to advance
or which reasonably could have the effect of advancing the interest of any
competitors of the Company or any of its affiliates or in any way injuring or
intending to injure the interests of the Company or any of its affiliates.
During the Restricted

 

7

--------------------------------------------------------------------------------


 

Period, the Executive will not, without the express prior written consent of the
Company which may be withheld in the Company’s sole and absolute discretion,
engage in, or directly or indirectly (whether for compensation or otherwise),
own or hold any proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party or business which
competes with the business of the Company or any of its affiliates, as such
business or businesses may be conducted from time to time, either as a general
or limited partner, proprietor, common or preferred shareholder, officer,
director, agent, employee, consultant, trustee, affiliate, or otherwise. The
Executive acknowledges that the Company’s and its affiliates’ businesses are
conducted nationally and internationally and agrees that the provisions in the
foregoing sentence will operate throughout the United States and the world.

 

ii.                                       During the Restricted Period, the
Executive will not, without the express prior written consent of the Company
which may be withheld in the Company’s sole and absolute discretion, directly or
indirectly, request or advise any then current client, customer or supplier of
the Company to withdraw, curtail or cancel its business with the Company or any
of its affiliates, or solicit or contact any such client, customer or supplier
with a view to inducing or encouraging such client, customer or supplier to
discontinue or curtail any business relationship with the Company or any of its
affiliates. The Executive will not have discussions with any employee of the
Company or any of its affiliates regarding information or plans for any business
intended to compete with the Company or any of its affiliates.

 

iii.                                    During the Restricted Period, the
Executive will not, without the express prior written consent of the Company
which may be withheld in the Company’s sole and absolute discretion, directly or
indirectly cause, solicit, entice or induce (or endeavor to cause, solicit,
entice or induce) any present or future employee or independent contractor of
the Company or any of its affiliates to leave the employ of, or otherwise
terminate its relationship with, the Company or any of its affiliates or to
accept employment with, provide services to or receive compensation from the
Executive or any person, firm, company, association or other entity with which
the Executive is now or may hereafter become associated. The Executive hereby
represents and warrants that the Executive has not entered into any agreement,
understanding or arrangement with any employee of the Company or any of its
subsidiaries or affiliates pertaining to any business in which the Executive has
participated or plans to participate, or to the employment, engagement or
compensation of any such employee.

 

iv.                                   For the purposes of this Agreement, the
term “proprietary interest” means legal or equitable ownership, whether through
stock holding or otherwise, of an equity interest in a business, firm or entity,
or ownership of any class of equity interest in a publicly-held company (unless
such ownership of a publicly-held company is 5% or less); the term “affiliate”
includes without limitation all subsidiaries, joint venturers and licensees of
the Company (including, without limitation, any affiliated individuals or
entities); and the term, “Post Employment Period” means either (1) if the
Executive’s employment terminates for any reason at such time following the
expiration of the Period of Employment hereunder, a period of one year following
the Executive’s termination of employment; or (2) if the Executive’s employment
terminates during the Period of Employment hereunder, a period of two years
following the Executive’s termination of employment.

 

8

--------------------------------------------------------------------------------


 

D.                                    The Executive hereby acknowledges that
damages at law may be an insufficient remedy to the Company if the Executive
violates the terms of this Agreement and that the Company will be entitled, upon
making the requisite showing, to preliminary and/or permanent injunctive relief
in any court of competent jurisdiction to restrain the breach of or otherwise to
specifically enforce any of the covenants contained in this Section VII without
the necessity of posting any bond or showing any actual damage or that monetary
damages would not provide an adequate remedy. Such right to an injunction will
be in addition to, and not in limitation of, any other rights or remedies the
Company may have. Without limiting the generality of the foregoing, neither
party will oppose any motion the other party may make for any expedited
discovery or hearing in connection with any alleged breach of this Section VII.

 

E.                                     The period of time during which the
provisions of this Section VII will be in effect will be extended by the length
of time during which the Executive is in breach of the terms hereof as
determined by any court of competent jurisdiction on the Company’s application
for injunctive relief.

 

F.                                      The Executive agrees that the
restrictions contained in this Section VII are an essential element of the
compensation the Executive is granted hereunder and but for the Executive’s
agreement to comply with such restrictions, the Company would not have entered
into this Agreement.

 

G.                                    Notwithstanding any provision in this
Agreement to the contrary, nothing contained in this Agreement is intended to
nor shall it limit or prohibit Executive, or waive any right on the Executive’s
part, to initiate or engage in communication with, respond to any inquiry from,
or otherwise provide information to, any federal or state regulatory,
self-regulatory, or enforcement agency or authority, as provided for, protected
under or warranted by applicable law, in all events without notice to or consent
of the Company.

 

SECTION VII.

 

INDEMNIFICATION

 

The Company will indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding as permitted by such laws, certificate of
incorporation or by-laws).

 

SECTION VIII.

 

MITIGATION

 

The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.

 

9

--------------------------------------------------------------------------------


 

SECTION IX.

 

WITHHOLDING TAXES

 

The Executive acknowledges and agrees that the Company may withhold from
applicable payments under this Agreement all federal, state, city or other taxes
that will be required pursuant to any law or governmental regulation.

 

SECTION X.

 

EFFECT OF PRIOR AGREEMENTS

 

Upon the Effective Date, this Agreement will be deemed to have superseded and
replaced each of any prior employment or consultant agreement between the
Company (and/or its affiliates, including without limitation, its respective
predecessors) and the Executive, including, without limitation, the Prior
Agreement.

 

SECTION XI.

 

CONSOLIDATION, MERGER OR SALE OF ASSETS; ASSIGNMENT

 

Nothing in this Agreement will preclude the Company from consolidating or
merging into or with, or transferring all or a portion of its business and/or
assets to, another corporation. The Company may assign this Agreement to any
successor to all or a portion of the business and/or assets of the Company,
provided, that in the event of such an assignment, the Company shall require
such successor to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place, the failure of which shall constitute
a Constructive Discharge pursuant to Section VI-C(ii) herein.

 

SECTION XII.

 

MODIFICATION

 

This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act as a waiver of anything other than that which is
specifically waived.

 

SECTION XIII.

 

GOVERNING LAW

 

This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state. In any action brought by the Company under
Section VII-D above, Executive consents to exclusive jurisdiction and venue in
the federal and state courts in, at the election of the Company, (a) the

 

10

--------------------------------------------------------------------------------


 

State of New Jersey; and/or (b) any state and county in which the Company
contends that Executive has breached any agreement with or duty to the Company.
In any action brought by Executive under Section VII-D above, the Company
consents to the exclusive jurisdiction and venue in the federal and state courts
of the State of New Jersey.

 

SECTION XIV.

 

ARBITRATION

 

A.                                    Executive and the Company mutually consent
to the resolution by final and binding arbitration of any and all disputes,
controversies, or claims related in any way to Executive’s employment and/or
relationship with the Company, including, without limitation, any dispute,
controversy or claim of alleged discrimination, harassment, or retaliation
(including, but not limited to, claims based on race, sex, sexual preference,
religion, national origin, age, marital or family status, medical condition, or
disability); any dispute, controversy, or claim arising out of or relating to
any agreements between Executive and the Company, including this Agreement
(other than with respect to the matters covered by Section VII for which the
Company may, but will not be required to, seek injunctive relief in a court of
competent jurisdiction); and any dispute as to the ability to arbitrate a matter
under this Agreement (collectively, “Claims”); provided, however, that nothing
in this Agreement shall require arbitration of any Claims which, by law, cannot
be the subject of a compulsory arbitration agreement, and nothing in this
Agreement shall be interpreted to mean that Executive is precluded from filing
complaints with the Equal Employment Opportunity Commission or the National
Labor Relations Board.

 

B.                                    Any party who is aggrieved will deliver a
notice to the other party setting forth the specific points in dispute within
the same statute of limitations period applicable to such Claims. Any points
remaining in dispute twenty (20) days after the giving of such notice may be
submitted to arbitration in New York, New York, in the Borough of Manhattan, to
JAMS, before a single arbitrator appointed in accordance with the Employment
Arbitration Rules and Procedures of JAMS (“JAMS Rules”) then in effect, modified
only as herein expressly provided. The arbitrator shall be selected in
accordance with the JAMS Rules; provided that the arbitrator shall be an
attorney (i) with at least ten (10) years of significant experience in
employment matters and/or (ii) a former federal or state court judge. After the
aforesaid twenty (20) days, either party, upon ten (10) days’ notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings. The arbitrator will be empowered to award either party
any remedy, at law or in equity, that the party would otherwise have been
entitled to, had the matter been litigated in court; provided, however, that the
authority to award any remedy is subject to whatever limitations, if any, exist
in the applicable law on such remedies. The arbitrator shall issue a decision or
award in writing, stating the essential findings of fact and conclusions of law.
Any judgment on or enforcement of any award, including an award providing for
interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced, or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision, or award rendered hereunder, and the
validity, effect, and interpretation of this arbitration provision, shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

 

11

--------------------------------------------------------------------------------


 

C.                                    Each party to any dispute shall pay its
own expenses, including attorneys’ fees; provided, however, that the Company
shall pay all reasonable costs, fees, and expenses that Executive would not
otherwise have been subject to paying if the Claim had been resolved in a court
of competent jurisdiction.

 

D.                                    The parties agree that this Section XV has
been included to rapidly, inexpensively and confidentially resolve any disputes
between them, and that this Section XV will be grounds for dismissal of any
court action commenced by either party with respect to this Agreement, except as
otherwise provided in Section XV-A herein, other than (i) any action seeking a
restraining order or other injunctive or equitable relief or order in aid of
arbitration or to compel arbitration from a court of competent jurisdiction,
(ii) any action seeking interim injunctive or equitable relief from the
arbitrator pursuant to the JAMS Rules or (iii) post-arbitration actions seeking
to enforce an arbitration award from a court of competent jurisdiction. IN THE
EVENT THAT ANY COURT DETERMINES THAT THIS ARBITRATION PROCEDURE IS NOT BINDING,
OR OTHERWISE ALLOWS ANY LITIGATION REGARDING A DISPUTE, CLAIM, OR CONTROVERSY
COVERED BY THIS AGREEMENT TO PROCEED, THE PARTIES HERETO HEREBY WAIVE ANY AND
ALL RIGHT TO A TRIAL BY JURY IN OR WITH RESPECT TO SUCH LITIGATION.

 

E.                                     The parties will keep confidential, and
will not disclose to any person, except to counsel for either of the parties
and/or as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof. Accordingly, Executive and the Company agree that all proceedings in
any arbitration shall be conducted under seal and kept strictly confidential. In
that regard, no party shall use, disclose, or permit the disclosure of any
information, evidence, or documents produced by any other party in the
arbitration proceedings or about the existence, contents, or results of the
proceedings, except as necessary and appropriate for the preparation and conduct
of the arbitration proceedings, or as may be required by any legal process, or
as required in an action in aid of arbitration, or for enforcement of or appeal
from an arbitral award. Before making any disclosure permitted by the preceding
sentence, the party intending to make such disclosure shall give the other party
reasonable written notice of the intended disclosure and afford such other party
a reasonable opportunity to protect its interests (e.g., by application for a
protective order and/or to file under seal).

 

SECTION XV.

 

SURVIVAL

 

Sections VII, VIII, IX, XI, XII, XIII, XIV, XV, and XVI will continue in full
force in accordance with their respective terms notwithstanding any termination
of the Period of Employment.

 

12

--------------------------------------------------------------------------------


 

SECTION XVI.

 

SEVERABILITY

 

All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.

 

SECTION XVII.

 

NO CONFLICTS

 

The Executive represents and warrants to the Company that the Executive is not a
party to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Executive’s ability to execute this Agreement or to carry out the
Executive’s duties and responsibilities hereunder.

 

SECTION XVIII.

 

SECTION 409A OF THE CODE

 

A.                                    Section 409A. Although the Company does
not guarantee to the Executive any particular tax treatment relating to the
payments and benefits under this Agreement, it is intended that such payments
and benefits be exempt from, or comply with, Code Section 409A and this
Agreement will be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.

 

B.                                    Separation From Service. A termination of
employment will not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits subject to Code
Section 409A upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms will mean Separation from Service.

 

C.                                    Reimbursement. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit and (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits, provided during any taxable year will not affect the
expenses eligible for reimbursement, or in-kind benefits to be

 

13

--------------------------------------------------------------------------------


 

provided, in any other taxable year, and such reimbursement will be made no
later than the end of the calendar year following the calendar year in which the
expense is incurred, provided that the foregoing clause will not be violated
with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.

 

D.                                    Specified Employee. If the Executive is
deemed on the date of termination of employment to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology, then:

 

i.                                          With regard to any payment, the
providing of any benefit or any distribution of equity that constitutes
“deferred compensation” subject to Code Section 409A, payable upon separation
from service, such payment, benefit or distribution will not be made or provided
prior to the earlier of (x) the expiration of the six-month period measured from
the date of the Executive’s Separation from Service or (y) the date of the
Executive’s death, to the extent required to comply with Code Section 409A; and

 

ii.                                       On the first day of the seventh (7th)
month following the date of the Executive’s Separation from Service or, if
earlier, on the date of death, (x) all payments delayed pursuant to this
Section XIX will be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement will be paid or
provided in accordance with the normal dates specified for them herein and
(y) all distributions of equity delayed pursuant to this Section XIX will be
made to the Executive.

 

E.                                     Company Discretion. Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment will be made within 60 days following the date of
termination”), the actual date of payment within the specified period will be
within the sole discretion of the Company and the number of days referenced will
refer to the number of calendar days.

 

F.                                      Compliance. Notwithstanding anything
herein to the contrary, in no event whatsoever will the Company or any of its
affiliates be liable for any additional tax, interest or penalties that may be
imposed on the Executive by Code Section 409A or any damages for failing to
comply with Code Section 409A.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

WYNDHAM DESTINATIONS, INC.

 

 

 

By:

/s/Kimberly Marshall

 

 

Name:

Kimberly Marshall

 

 

Title:

Chief Human Resources Officer

 

 

 

/s/Michael Brown

 

Michael Brown

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

As a condition precedent to Wyndham Destinations, Inc. (the “Company”) providing
the consideration set forth in [Paragraph 6 of the employment letter
agreement]/[Section 6(A)(i)-(iii) of the Employment Agreement], dated       ,
2018 (the “Employment Agreement”), to which this Release is attached as
Exhibit A (this “Release”), on or following the “ADEA Release Effective Date”
(as defined below) to the undersigned executive (“Executive”), Executive hereby
agrees to the terms of this Release as follows:

 

1.                                      Release.(1)

 

(a)                                 Subject to Section 1(c) below, Executive, on
behalf of Executive and Executive’s heirs, executors, administrators, successors
and assigns, hereby voluntarily, unconditionally, irrevocably and absolutely
releases and discharges the Company, its parent, and each of their subsidiaries,
affiliates and joint venture partners, and all of their past and present
employees, officers, directors, agents, owners, shareholders, representatives,
members, attorneys, partners, insurers and benefit plans, and all of their
predecessors, successors and assigns (collectively, the “Released Parties”) from
any and all claims, demands, causes of action, suits, controversies, actions,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, any other damages, claims for costs and
attorneys’ fees, losses or liabilities of any nature whatsoever in law and in
equity and any other liabilities, known or unknown, suspected or unsuspected of
any nature whatsoever (hereinafter, “Claims”) that Executive has or may have
against the Released Parties: (i) from the beginning of time through the date
upon which Executive signs this Release; (ii) arising from or in any way related
to Executive’s employment or termination of employment with any of the Released
Parties; (iii) arising from or in any way related to any agreement with any of
the Released Parties, including but not limited to the Employment Agreement;
and/or (iv) arising from or in any way related to awards, policies, plans,
programs or practices of any of the Released Parties that may apply to Executive
or in which Executive may participate, in each case, including, but not limited
to, under any federal, state or local law, act, statute, code, order, judgment,
injunction, ruling, decree, writ, ordinance or regulation, including, but not
limited to, any Claims under the Age Discrimination in Employment Act, as
amended (the “ADEA”).

 

(b)                                 Executive understands that Executive may
later discover claims or facts that may be different than, or in addition to,
those which Executive now knows or believes to exist with regards to the subject
matter of this Release and the releases in this Section 1, and which, if known
at the time of executing this Release, may have materially affected this Release
or Executive’s decision to enter into it.  Executive hereby waives any right or
claim that might arise as a result of such different or additional claims or
facts.

 

(c)                                  This Release is not intended to bar or
affect (i) any Claims that may not be waived by private agreement under
applicable law, such as claims for workers’ compensation or

 

--------------------------------------------------------------------------------

(1)               Note to Draft: The Company reserves the right to edit the
Release to provide as full a release of claims as is possible under applicable
law at the time of the termination of employment.

 

--------------------------------------------------------------------------------


 

unemployment insurance benefits, (ii) vested rights under the Company’s
401(k) or pension plan, [(iii) rights to indemnification under Section 9 of the
Employment Agreement,](2) (iv) any right to the payments and benefits set forth
in [Paragraph 6]/[Section 6(A)(i)-(iii)] of the Employment Agreement, and/or
(v) any earned, but unpaid, wages or paid-time-off payable upon a termination of
employment that may be owed pursuant to Company policy and applicable law or any
unreimbursed expenses payable in accordance with Company policy.

 

(d)                                 Nothing in this Release is intended to
prohibit or restrict Executive’s right to file a charge with, or participate in
a charge by, the Equal Employment Opportunity Commission or any other local,
state, or federal administrative body or government agency; provided, however,
that Executive hereby waives the right to recover any monetary damages or other
relief against any Released Parties to the fullest extent permitted by law,
excepting any benefit or remedy to which Executive is or becomes entitled to
pursuant to Section 922 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

(e)                                  Notwithstanding anything in this Release to
the contrary, Executive’s release of Claims under the ADEA (the “ADEA Release”)
shall only become effective upon: (i) Executive’s separate signature set forth
on the signature page of this Release reflecting his assent to his release of
Claims under the ADEA and (ii) the occurrence of the ADEA Release Effective
Date.

 

(f)                                   Executive represents that Executive has
made no assignment or transfer of any right or Claim covered by this Section 1
and that Executive further agrees that he is not aware of any such right or
Claim covered by this Section 1.

 

(g)                                  Executive acknowledges that, as of the date
upon which Executive signs this Release, Executive has not (i) filed a Claim
with any local, state, or federal administrative body or government agency or
(ii) furnished information or assistance to any non-governmental person or
entity, who or which is taking or considering whether to take legal action
against any of the Released Parties.

 

2.                                      Return of Company Property.  Executive
represents that he has returned to the Company all Company property and
confidential and proprietary information in his possession or control, in any
form whatsoever, including without limitation, equipment, telephones, smart
phones, PDAs, laptops, credit cards, keys, access cards, identification cards,
security devices, network access devices, pagers, documents, manuals, reports,
books, compilations, work product, e-mail messages, recordings, tapes, removable
storage devices, hard drives, computers and computer discs, files and data,
which Executive prepared or obtained during the course of his employment with
the Company.  Executive has also provided the Company with the passcodes to any
lock devices or password protected work-related accounts.  If Executive
discovers any property of the Company or confidential or proprietary information
in his possession after the date upon which he signs this Agreement, Executive
shall immediately return such property.

 

3.                                Nondisparagement.  Subject to Section 6 below,
Executive agrees not to (a) make any statement, written or oral, directly or
indirectly, which in any way disparages the Released

 

--------------------------------------------------------------------------------

(2)               Note to Draft: Only include for employment agreements.

 

2

--------------------------------------------------------------------------------


 

Parties or their business, products or services in any manner whatsoever, or
portrays the Released Parties or their business, products or services in a
negative light or would in any way place the Released Parties in disrepute;
and/or (b) encourage anyone else to disparage or criticize the Released Parties
or their business, products or services, or put them in a bad light.

 

4.                                      Consultation/Voluntary Agreement. 
Executive acknowledges that the Company has advised Executive to consult with an
attorney prior to executing this Release.  Executive has carefully read and
fully understands all of the provisions of this Release.  Executive is entering
into this Release, knowingly, freely and voluntarily in exchange for good and
valuable consideration to which Executive would not be entitled in the absence
of executing and not revoking this Release.

 

5.                                      Review and Revocation Period.  Executive
has been given twenty-one (21)(3) calendar days to consider the terms of this
Release, although Executive may sign it at any time sooner.  Executive has seven
(7) calendar days after the date on which Executive executes this Release for
purposes of the ADEA Release to revoke Executive’s consent to the ADEA Release. 
Such revocation must be in writing and must be e-mailed to [             ] at
[                 ].(4)  Notice of such revocation of the ADEA Release must be
received within the seven (7) calendar days referenced above.  In the event of
such revocation of the ADEA Release by Executive, with the exception of the ADEA
Release (which shall become null and void), this Release shall otherwise remain
fully effective.  Provided that Executive does not revoke his execution of the
ADEA Release within such seven (7) day revocation period, the “ADEA Release
Effective Date” shall occur on the eighth calendar day after the date on which
he signs the signature page of this Release reflecting Executive’s assent to the
ADEA Release.  If Executive does not sign this Release (including the ADEA
Release) within twenty-one (21) days after the Company presents it to him, or if
Executive timely revokes the ADEA Release within the above-referenced seven day
period, Executive shall have no right to the payments and benefits set forth in
[Paragraph 6]/[Section 6(A)(i)-(iii)] of the Employment Agreement.

 

6.                                      Permitted Disclosures.  Nothing in this
Release or any other agreement between Executive and the Company or any other
policies of the Company or its affiliates shall prohibit or restrict Executive
or Executive’s attorneys from: (a) making any disclosure of relevant and
necessary information or documents in any action, investigation, or proceeding
relating to this Release, or as required by law or legal process, including with
respect to possible violations of law; (b) participating, cooperating, or
testifying in any action, investigation, or proceeding with, or providing
information to, any governmental agency or legislative body, any self-regulatory
organization, and/or pursuant to the Sarbanes-Oxley Act; or (c) accepting any
U.S. Securities and Exchange Commission awards.  In addition, nothing in this
Release or any other agreement between Executive and the Company or any other
policies of the Company or its affiliates prohibits or restricts Executive from
initiating communications with, or responding to any inquiry from, any
regulatory or supervisory authority regarding any good faith concerns about
possible violations of law or regulation.  Pursuant to 18 U.S.C. § 1833(b),
Executive will not be held criminally or civilly

 

--------------------------------------------------------------------------------

(3)                                 Note to Draft:  The circumstances of the
termination of employment may warrant that the Company provides forty-five (45)
days and an Older Workers Benefit Protection Act chart.

(4)                                 Note to Draft: The Company reserves right to
insert appropriate name and contact information at time of termination of
employment.

 

3

--------------------------------------------------------------------------------


 

liable under any Federal or state trade secret law for the disclosure of a trade
secret of the Company or its affiliates that (i) is made (x) in confidence to a
Federal, state, or local government official, either directly or indirectly, or
to Executive’s attorney and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order. 
Nothing in this Release or any other agreement between the Company and Executive
or any other policies of the Company or its affiliates is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such section.

 

7.                                      No Admission of Wrongdoing.  Neither
this Release, nor the furnishing of the consideration for this Release, shall be
deemed or construed at any time to be an admission by the parties of any
improper or unlawful conduct, and all of the parties expressly deny any improper
or unlawful conduct.

 

8.                                      Third-Party Beneficiaries.  Executive
acknowledges and agrees that all Released Parties are third-party beneficiaries
of this Release and have the right to enforce this Release.

 

9.                                      Amendments and Waivers.  No amendment to
or waiver of this Release or any of its terms will be binding unless consented
to in writing by Executive and an authorized representative of the Company.  No
waiver by any Released Party of a breach of any provision of this Release, or of
compliance with any condition or provision of this Release to be performed by
Executive, will operate or be construed as a waiver of any subsequent breach
with respect to any other Released Party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of any Released
Party to take any action by reason of any breach will not deprive any other
Released Party of the right to take action at any time.

 

10.                               Governing Law; Jury Waiver.  This Release
shall be governed by, and construed in accordance with, the laws of the State of
New Jersey, without regard to the application of any choice-of-law rules that
would result in the application of another state’s laws.  Subject to Section 13
below, Executive irrevocably consents to the jurisdiction of, and exclusive
venue in, the state and federal courts in New Jersey with respect to any matters
pertaining to, or arising from, this Release.  EXECUTIVE EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING IN ANY
WAY FROM THIS RELEASE OR THE MATTERS CONTEMPLATED HEREBY.

 

11.                               Savings Clause.  If any term or provision of
this Release is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Release or invalidate or render unenforceable such term or
provision in any other jurisdiction.  Upon such determination that any term or
other provision of this Release is invalid, illegal or unenforceable, this
Release shall be enforceable as closely as possible to its intent of providing
the Released Parties with a full release of all legally releasable claims
through the date upon which Executive signs this Release.

 

4

--------------------------------------------------------------------------------


 

12.                               Continuing Obligations.  [Paragraphs 9 and
10]/[Section 7] of the Employment Agreement [are/][is] incorporated herein by
reference (the “Continuing Obligations”).  If Executive breaches the Continuing
Obligations, all amounts and benefits payable under this Release shall cease
and, upon request, Executive shall immediately repay to the Company any and all
amounts already paid pursuant to this Release.  If any one or more of the
Continuing Obligations shall be held by an arbitrator or a court of competent
jurisdiction to be excessively broad as to duration, geography, scope, activity
or subject, such provisions shall be construed by limiting and reducing them so
as to be enforceable to the maximum extent allowed by applicable law.

 

13.                               Arbitration.  [Appendix A]/[Section 15] of the
Employment Agreement is incorporated herein by reference and such terms and
conditions shall apply to any disputes under this Agreement.

 

14.                               Entire Agreement.  Except as expressly set
forth herein, Executive acknowledges and agrees that this Release constitutes
the complete and entire agreement and understanding between the Company and
Executive with respect to the subject matter hereof, and supersedes in its
entirety any and all prior understandings, commitments, obligations and/or
agreements, whether written or oral, with respect thereto; it being understood
and agreed that this Release, including the mutual covenants, agreements,
acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 1
hereof.  Executive represents that, in executing this Release, Executive has not
relied upon any representation or statement made by any of the Released Parties,
other than those set forth in this Release, with regard to the subject matter,
basis, or effect of this Release.

 

[SIGNATURE PAGE TO FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has executed this Release as of the
below-indicated date(s).

 

EXECUTIVE

 

 

 

 

 

(Signature)

 

 

 

Print Name:

 

 

 

 

Date:

 

 

 

 

ACKNOWLEDGED AND AGREED

 

WITH RESPECT TO ADEA RELEASE

 

 

 

EXECUTIVE

 

 

 

 

 

(Signature)

 

 

 

Print Name:

 

 

 

 

Date:

 

 

 

6

--------------------------------------------------------------------------------

 